DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 03/08/2021 to claim 20 has been acknowledged by the Examiner. Claims 10-11 have been cancelled and claims 1-9 and 12-19 remain cancelled. No additional claims were added.
Thus, claim 20 is pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/08/2021, with respect to the 112 rejections have been fully considered and are persuasive as claims 10-11 have been cancelled and claim 20 has been amended accordingly.  The 112b rejections of the Claims have been withdrawn. 
Applicant’s cancellation of claims 10-11 in the response filed on 03/08/2021 deems moot the 103 rejections of the respective claims.
Allowable Subject Matter
Claim 20 as presented in the claims filed on 03/08/2021 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claim 20 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 1. The closest prior art of record is the combination of Summit (WO 20100054341 A1) in view of Shabah (US 20160213320 A1). The combination of the art teaches a process for treating femoral fractures in children, the process comprising: scanning an unaffected limb opposite an affective limb with a three- dimensional scanner to create a scan of the unaffected limb; measuring the unaffected limb to obtain brace measurements; fabricating an orthosis to support the affected limb 
The combination of Summit in view of Sahbah as recited is silent on the process wherein applying the swelling factor to the measurements of the unaffected limb comprises applying a function of a distance from a fracture in the affected limb to the measurements of the unaffected limb as instantly claimed in independent claim 20. There are no additional dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 11, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786